Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Tito B. Trinidad, M.D., ) Date: March 24, 1997

)
Petitioner, )
)

“Vv. - ) Docket No. C-97-059

) Decision No. CR468
The Inspector General. )
)

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner,
Tito B. Trinidad, M.D., for ten years, pursuant to section 1128(a)(1) of the
Social Security Act (Act).

I. Background

On October 21, 1996, the I.G. notified Petitioner that he was being excluded
from participation in Medicare and State health care programs, including
Medicaid, for a period of ten years. The 1.G. advised Petitioner that she was
excluding him pursuant to section 1128(a)(1) of the Act, based on Petitioner’s
conviction of a criminal offense related to the delivery of an item or service
under the Pennsylvania Medical Assistance Program, the Medicaid program for
the State of Pennsylvania.

Petitioner requested a hearing and the case was assigned to me for a hearing and
a decision. The parties agreed that the case could be heard and decided based on
written submissions, including the submission of briefs, reply briefs, and
proposed exhibits.

The I.G. submitted a brief, a reply brief, and eight proposed exhibits (I.G. Ex.
1 - 8). Petitioner submitted a brief, a reply brief, and three proposed exhibits,
which Petitioner designated as exhibits “A”, “B”, and “C”. For the purposes of
maintaining a uniform record in this case, I have redesignated Petitioner’s Exhibit
“A” as P. Ex. 1, Petitioner’s Exhibit “B” as P. Ex. 2, and Petitioner’s Exhibit
2

“C” as P. Ex. 3. I hereby receive into evidence I.G. Ex. 1 - 8 and P. Ex. 1 - 3.
I base my decision in this case on the relevant law, the parties’ exhibits, and their
briefs.

Il. Issues, findings of fact and conclusions of law

The issues in this case are whether: (1) the I.G. is authorized to exclude
Petitioner pursuant to section 1128(a)(1) of the Act; and (2) the ten-year
exclusion that the I.G. imposed against Petitioner is reasonable. I make the
following findings of fact and conclusions of law (Findings) to support my
decision that the exclusion that the I.G. imposed against Petitioner is authorized
and reasonable. I discuss my Findings at Part III. of this decision.

1. Petitioner is a physician.

2. On November 29, 1995, a criminal information was filed against
Petitioner in the United States District Court for the Western District of
Pennsylvania.

3. The information charged Petitioner, in Count 1, with devising and
carrying out a scheme and artifice, beginning in around June 1993, and
continuing until around February 1994, to defraud the Pennsylvania
Medicaid program.

4. The information charged Petitioner additionally, in Count 2, with
intentionally and unlawfully distributing oxycodone, in the form of
Percocet tablets, a Schedule II narcotic controlled substance.

5. On April 17, 1996, Petitioner pleaded guilty to Count 1 and Count 2
of the information.

6. Petitioner was sentenced to pay restitution in the amount of $27,500.
7. Petitioner was sentenced to a term of incarceration of 18 months.

8. During the period beginning in and around June 1993, and continuing
until around February 1994, Petitioner unlawfully prescribed quantities of
Percocet, a narcotic, to several individuals without evidence that the
Percocet was medically necessary.

9. Petitioner has provided substantial cooperation to prosecuting
authorities, in connections with investigations of other individuals or
entities. Petitioner did not prove that the cooperation he provided
resulted in the conviction of other individuals or entities.
3

10. The I.G. is required to exclude an individual pursuant to section
1128(a)(1) of the Act for a period of at least five years where that
individual is convicted of a criminal offense related to the delivery of an
item or service under a State Medicaid program.

11. The I.G. may exclude an individual pursuant to section 1128(a)(1) of
the Act for more than five years where there exists an aggravating factor
or factors which is not offset by a mitigating factor or factors.

12. Petitioner was convicted of a criminal offense related to the delivery
of an item or service under the Pennsylvania Medicaid program, and
consequently, the I.G. is required to exclude Petitioner, pursuant to
section 1128(a)(1) of the Act, for a period of at least five years.

13. The I.G. proved the presence of an aggravating factor in that
Petitioner’s criminal acts caused damages to the Pennsylvania Medicaid
program in an amount greater than $1,500.

14. The I.G. proved the presence of a second aggravating factor in that
Petitioner was sentenced to a period of incarceration for his crimes.

15. The I.G. proved the presence of a third aggravating factor in that the
acts which resulted in Petitioner’s conviction had an adverse physical or
mental impact on one or more program beneficiaries or other individuals.

16. Petitioner did not prove the presence of any mitigating factor.

17. The presence of aggravating factors, not offset by mitigating factors,
establishes Petitioner to be a highly untrustworthy individual. Based on
this evidence, a ten-year exclusion is reasonable.

Ql. Discussion
A. The relevant facts (Findings 1 - 9)

Petitioner is a physician. I.G. Ex. 6, at 1. On November 29, 1995, a criminal
information was filed against Petitioner in the United States District Court for the
Western District of Pennsylvania. I.G. Ex. 6. The information charged
Petitioner with two counts of criminal misconduct. Jd,

The information charged that, from in or around June 1993 until in or around
February 1994, Petitioner devised and intended to devise a scheme and artifice to
defraud the Pennsylvania Medicaid program by means of false and fraudulent
pretenses, representations, and promises. I.G. Ex. 6, at 3. Petitioner was
4

charged with having conducted 13 office visits with Medicaid patients during
which Petitioner failed to conduct any physical examination of the patients, failed
to provide any medical service to them, and failed to engage in any discussion
conceming the health of the patients. Id. Petitioner was charged with furthering
the scheme and artifice by falsifying Medicaid claim forms for the 13 office
visits, in which he fraudulently represented that he had provided medically
necessary procedures to the patients, when in fact, he had not. Id. at 3 - 4.
Petitioner was charged additionally with using the United States mails to further
his scheme or artifice by mailing false Medicaid claim forms for services that
Petitioner allegedly had provided to the 13 patients in which he fraudulently
claimed reimbursement for services, when in fact, Petitioner had not provided
any medically necessary services to any of the 13 patients. Id.

The information charged additionally that Petitioner had furthered his scheme and
artifice by prescribing to Medicaid patients Percocet, a Schedule II narcotic drug
controlled substance, for no legitimate purpose. I.G. Ex. 6, at 3. The
information asserted that Petitioner had prescribed Percocet in the absence of any
physical examination, medical service, or medical discussion conceming patients’
physical health. Id. In a second count, the information specifically asserted that
Petitioner knowingly, intentionally, and unlawfully, distributed Percocet. I.G.
Ex. 6, at 6.

The information was based on investigative interviews conducted with a number
of witnesses. I.G. Ex. 1-5. Statements given to prosecuting authorities
included statements by several individuals who admitted that Petitioner had
supplied them with quantities of Percocet. I.G. Ex. 1; I.G. Ex. 3; I.G. Ex. 4.
One witness averred that Petitioner admitted to her that he knew that the patient
was taking Percocet for recreational use, but that, notwithstanding, Petitioner
continued to prescribe Percocet to the patient. I.G. Ex. 3, at 2. This witness
asserted that Petitioner seldom actually examined her. Id. Another witness stated
that he had visited Petitioner on approximately 100 occasions to obtain Percocet.
I.G. Ex. 4.

The investigative reports included an interview with another physician who
averred that, over the years, he had seen numerous patients who were addicted to
Percocet. I.G. Ex. 2. According to this physician, these patients were receiving
their prescriptions for Percocet from Petitioner. Id.

Petitioner did not deny the truth of the contents of any of these investigative
reports. In the absence of any credible denial, I find these reports to be credible
and to establish the conduct which Petitioner engaged in that is the basis for the
criminal charges that were filed against Petitioner.
5

On April 29, 1996, Petitioner pled guilty to both counts of the information. I.G.
Ex. 8. He was sentenced to pay restitution in the amount of $27,500._Id. at 4.
Petitioner was sentenced to a term of 18 months’ imprisonment on count of
the information, with the two sentences to be served concurrently. it 2.

The sentence of incarceration represented a downward departure from what would
normally be imposed, based on federal sentencing guidelines. 1.G. Ex. 8, at 6.
The downward departure in Petitioner’s prison sentence was based on a motion
filed by the United States Attorney. P. Ex. 2. In that motion, the United States
Attorney requested that Petitioner’s sentence be reduced, due to substantial
cooperation that Petitioner had provided. According to the United States
Attorney, Petitioner had contributed substantially to the continued investigation of
narcotics laws violators. Id. at 2. He recited that Petitioner had agreed to
provide, if called upon, truthful testimony in grand jury, pretrial, trial, sentencing
and post-conviction proceedings.

The evidence offered by Petitioner concerning his cooperation with prosecuting
authorities proves that he has cooperated with these authorities, and that they
consider the information which Petitioner supplied to them to be valuable.
However, there is no evidence that Petitioner’s cooperation has resulted in the
conviction of other individuals or entities. See P. Ex. 2.

B. The governing law (Findings 10 - 11)

The I.G. excluded Petitioner based on her determination that Petitioner was
convicted of a criminal offense under section 1128(a)(1) of the Act. Section
1128(a)(1) mandates exclusion of any individual who is convicted of a criminal
offense related to the delivery of an item or service under Medicare or a State
health care program, including any State Medicaid program. The minimum
exclusion period for an individual excluded pursuant to section 1128(a)(1) is five
years. Act, section 1128(c)(3)(B).

Section 1128 is a remedial statute. Its purpose is not to punish offenders, but to
ensure that federally-funded health care programs, and the beneficiaries and
recipients of these programs, are protected from untrustworthy individuals and
entities. An exclusion must comport with the Act’s remedial purpose in order to
be reasonable.

The Secretary of the United States Department of Health and Human Services
(Secretary) has published regulations which contain criteria for determining the
length of exclusions imposed under section 1128 of the Act. These regulations
are set forth at 42 C.F.R. Part 1001. The regulation which establishes criteria
for determining the length of an exclusion imposed under section 1128(a)(1) of
the Act is at 42 C.F.R. § 1001.102.
6

The regulation provides that an exclusion imposed under section 1128(a)(1) may
be for more than five years if there exists a factor or factors in a case which the
regulation defines to be aggravating, which are not offset by a factor or factors
which the regulation defines to be mitigating. 42 C.F.R. § 1001.102(b), (c).
The regulation makes it plain that only evidence which relates to specified
aggravating or mitigating factors may be considered in determining what may be
a reasonable exclusion under section 1128(a)(1). Id. Evidence which does not
Telate to one of the specified aggravating or mitigating factors may not be
considered.

The presence in a case of an aggravating factor or factors, even if not offset by
the presence of a mitigating factor or factors, does not mean that an exclusion of
more than five years must be imposed in that case. While an exclusion of more
than five years may be authorized, the evidence pertaining to aggravating and
mitigating factors must be examined to see what it shows about the individual’s
or entity’s trustworthiness to provide care.

C. Application of the law to the relevant facts (Findings 12 - 17)

Petitioner has not denied that he was convicted of a criminal offense within the
meaning of section 1128(a)(1) of the Act. I find from the evidence that it is
manifest that he was convicted of such an offense. Petitioner pled guilty to a
scheme and an artifice to defraud the Pennsylvania Medicaid program, a
federally-funded health care program. Fraud directed against a federally-funded
health care program is a criminal offense related to the delivery of an item or
service under that program. It would not have been possible for Petitioner to
have perpetrated his fraud, but for his false reimbursement claims for services
that he allegedly delivered to Medicaid recipients.

The I.G. must exclude Petitioner, inasmuch as Petitioner has been convicted of a
criminal offense within the meaning of section 1128(a)(1) of the Act. The
minimum exclusion that I may sustain in this case is for five years.

There remains the issue of whether the ten-year exclusion that the I.G. imposed is
reasonable. I find that it is reasonable, based on the presence in this case of
aggravating factors that are not offset by mitigating factors. I am convinced that
Petitioner is a highly untrustworthy individual, particularly by evidence that he
engaged in conduct that damaged the health of his patients.
7

The I.G. alleged and proved the presence of three aggravating factors. These are
as follows.

© Petitioner’s criminal acts damaged the Pennsylvania Medicaid program
in an amount in excess of $1500. 42 C.F.R. § 1001.102(b)(1). I make this
conclusion based on Petitioner’s sentence that he pay restitution for his crimes in
the amount of $27,500. I.G. Ex. 8, at 4. I infer that the amount of restitution is
at least an approximation of the damages that Petitioner caused by his fraud to the
Pennsylvania Medicaid program.

© Petitioner was sentenced to incarceration for his fraud. 42 C.F.R. §
1001.102(b)(4). The record of Petitioner’s sentencing establishes that he was
sentenced to serve two 18-month terms of imprisonment, to be served
concurrently. I.G. Ex. 8, at 2.

¢ Petitioner’s criminal acts caused physical harm to Medicaid recipients
or other individuals. 42 C.F.R. § 1001.102(b)(3). The unrebutted evidence
offered by the I.G. proves that Petitioner prescribed Percocet, a Schedule II
controlled narcotic substance, to Medicaid recipients, without there being a
medical necessity for the prescriptions. I.G. Ex. 1, 3, 4. Petitioner knew that at
least one of his patients was using Percocet for recreational, and not for medical,
purposes. I.G. Ex. 3, at 2. Yet, Petitioner continued to supply Percocet to this
patient. Id. Petitioner was, in fact, serving as a source of supply of Percocet for
numerous addicted individuals. I.G. Ex. 2.

I do not find that Petitioner proved the presence of any mitigating factors.
Petitioner proved that he cooperated with prosecuting authorities, and that these
authorities consider Petitioner’s cooperation to have been valuable. Petitioner’s
cooperation was a principal reason that the United States Attorney moved to have
Petitioner’s sentence of incarceration set at a level below that which is normally
required for the crimes of which Petitioner was convicted.

However, this evidence does not prove the presence of a mitigating factor.

Under the regulation which governs the length of exclusions imposed pursuant to
section 1128(a)(1) of the Act, cooperation with prosecuting officials is not a
mitigating factor unless it results in the conviction of other individuals. 42
C.F.R. § 1001.102(c)(3(i). Here, there is no evidence that others were convicted
as a result of Petitioner’s cooperation. See P. Ex. 2.

Petitioner did not prove the presence of any other mitigating factors. Petitioner
has offered statements by patients and other individuals attesting to his skill as a
physician and his dedication to the welfare of his patients. Assuming these
statements to be true, they do not comprise proof of any mitigating factor stated
in the regulations. See 42 C.F.R. § 1001.102(c)(1) - (3).
8

The amount of Petitioner’s fraud is substantial, and is strong evidence that
Petitioner is not trustworthy. I would be inclined to sustain an exclusion of more
than five years based on that evidence alone.

However, I find the evidence of the quantity of Petitioner’s fraud to be not nearly
so serious evidence of a lack of trustworthiness as is the evidence which proves
that Petitioner engaged in conduct that was harmful to his patients. It is
apparent, from evidence proving that Petitioner prescribed narcotics to patients
whom Petitioner anew were addicts who had no medical need for narcotics, that
Petitioner was manifestly indifferent to the health and safety of his patients.

I find a ten-year exclusion to be reasonable in this case because of the high
degree of untrustworthiness displayed by Petitioner. A lengthy exclusion is
necessary, both to protect the integrity of federally-funded health care programs,
and to protect the health and safety of beneficiaries and recipients of those
programs.

Although Petitioner did not prove that his cooperation with prosecuting authorities
is a mitigating factor, I would be inclined to sustain a ten-year exclusion in this
case even had Petitioner proved that his cooperation resulted in the conviction of
others. That is because I find that the evidence of Petitioner’s unlawful
prescription of narcotics shows Petitioner to be so manifestly untrustworthy, that
I would not find such evidence to be offset by proof of subsequent cooperation by
Petitioner with prosecutors.

IV. Conclusion

I conclude that the I.G. is required to exclude Petitioner for at least five years
pursuant to section 1128(a)(1) of the Act, because Petitioner was convicted of a
criminal offense related to the delivery of an item or service under the
Pennsylvania Medicaid program. I conclude also that a ten-year exclusion is
reasonable.

/s/

Steven T. Kessel
Administrative Law Judge
